





Exhibit 10.39


AKAMAI TECHNOLOGIES, INC.
Restricted Stock Unit Agreement
Granted Under the 2013 Stock Incentive Plan
1.Grant of Award.
This Agreement evidences the grant by Akamai Technologies, Inc., a Delaware
corporation (the “Company”), on <award_date> (the “Grant Date”) to you (the
“Participant”) of <shares_awarded> restricted stock units of the Company
(individually, an “RSU” and collectively, the “RSUs”), subject to the terms and
conditions set forth in this Restricted Stock Unit Agreement, including any
country-specific terms for the Participant’s country set forth in the appendix
attached hereto (the “Appendix”) (together, the “Agreement”) and the 2013 Stock
Incentive Plan and any sub-plan to the 2013 Stock Incentive Plan for the
Participant’s country (the “Sub-Plan) (together, as amended, the “Plan”). Each
RSU represents the right to receive one share of the common stock, par value
$.01 per share, of the Company (“Common Stock”) as provided in this Agreement.
The shares of Common Stock that are issuable upon vesting of the RSUs are
referred to in this Agreement as “Shares. Capitalized terms used but not defined
in this Agreement shall have the meanings specified in the Plan.
2.Vesting; Forfeiture.
Subject to the terms and conditions of this Agreement and provided that the
Participant continues to provide services until the Vesting Date (as defined
below):


(a)    
<vesting_schedule>
Each date on which RSUs vest may be referred to herein as the “Vesting Date.”
(b)    Except as otherwise provided in this Section 2, RSUs shall not continue
to vest unless the Participant is, and has been at all times since the Grant
Date, an employee, officer or director of, or consultant or advisor to, the
Company.


(c)    Except as reflected in Section 6 below, in the event that the
Participant’s employment with the Company ceases or is terminated for any reason
other than “Cause” (as defined below), other than by reason of death or
disability, then the number of RSUs which shall be vested shall be the number
that are vested as of the date of actual termination. For purposes of this
Agreement, “Cause” shall mean (i) any act or omission by the Participant that
has a significant adverse effect on the Company’s business or on the
Participant’s ability to perform services for the Company, including, without
limitation, the commission of any crime (other than ordinary traffic
violations), or (ii) refusal or failure to perform assigned duties, serious
misconduct, or excessive absenteeism, or (iii) refusal or failure to comply with
the Company’s Code of Business Ethics. In the event that the Participant’s
employment with the Company is terminated for Cause, all unvested RSUs shall be
forfeited effective as of the date of termination. In the event that the
Participant’s employment with the Company ceases due to death or disability (as
defined under Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”)), then all unvested RSUs shall vest as of the date of death or
disability.


(d)    For purposes of this Agreement, employment with the Company shall include
employment with a parent, subsidiary, affiliate or division of the Company.







--------------------------------------------------------------------------------





3.Distribution of Shares.


(a)The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a Vesting Date but before
distribution of the corresponding Shares), the shares of Common Stock
represented by RSUs that vested on such vesting date as soon as administratively
practicable after each vesting date (each such date of distribution is
hereinafter referred to as a “Settlement Date”) but in any event within the
period ending on the later to occur of the date that is two and one-half months
from the end of (i) the Participant’s tax year that includes the applicable
Vesting Date or (ii) the Company’s tax year that includes the applicable Vesting
Date.


(b)The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.


(c)Neither the Company nor the Participant shall have the right to accelerate or
defer the delivery of any shares under this Agreement except to the extent
specifically permitted under Section 409A of the Code.


4.Restrictions on Transfer.


The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.
5.Dividend and Other Shareholder Rights.


Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.
6.Provisions of the Plan; Acquisition Event or Change in Control Event.


(a)This Agreement is subject to the provisions of the Plan, a copy of which is
made available to the Participant with this Agreement.


(b)Upon the occurrence of an Acquisition Event (as defined in the Plan) that is
not a Change in Control Event (as defined in the Plan), each RSU (whether vested
or unvested) shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Acquisition Event in the same
manner and to the same extent as they applied to the Common Stock subject to
such RSU.


(c)Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes an Acquisition Event), each RSU shall continue to be
subject to the vesting schedule set forth in Section 2(a); provided, however, in
the event that upon the occurrence of Change in Control Event, the RSUs
represented by this Agreement are not exchanged for a Replacement Award (as
defined below), then each RSU shall immediately become fully vested as of
immediately prior to the closing of the Change in Control Event.







--------------------------------------------------------------------------------





(d)For purposes of this Agreement, an award issuing by the acquiring company in
a Change in Control Event shall qualify as a “Replacement Award” if (i) it has a
value at least equal to the value of the RSUs represented by this Agreement (the
“Replaced Award”) as determined by the Committee in its sole discretion; (ii) it
relates to publicly traded equity securities of the Company or its successor in
the Change in Control Event or another entity that is affiliated with the
Company or its successor following the Change in Control Event; and (iii) its
other terms and conditions are not less favorable to the Participant than the
terms and conditions of the Replaced Award. Without limiting the generality of
the foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this clause (d) are satisfied shall
be made by the Committee, as constituted immediately before the Change in
Control Event, in its sole discretion.


(e)In the event that the Participant’s employment is terminated by the Company
for a reason other than Cause (as defined above), including the Participant’s
voluntary resignation for Good Reason (as defined below), within twelve months
after a Change in Control Event, all then-unvested RSUs shall vest as of the
date of termination of employment. For purposes of this Agreement, Good Reason”
is defined (i) a material reduction in the Executive’s compensation and benefits
(including without limitation any bonus plan or indemnity agreement) not agreed
to in writing by the Executive; (ii) the assignment to the Executive of duties
and/or responsibilities that are materially inconsistent with those associated
with the Executive’s position; or (iii) a requirement, not agreed to in writing
by the Executive, that the Executive relocate to, or perform his or her
principal job functions at, an office that is more than twenty-five (25) miles
from the office at which the Executive was previously performing his or her
principal job functions.


7.Withholding Taxes.
(a)Regardless of any action the Company or the Participant’s employer
(“Employer”) takes with respect to any or all income tax, social insurance
contributions, payroll tax, fringe benefits tax, payment on account or other
tax-related withholding items related to the Participant’s participation in the
Plan (“Tax-Related Items”), the Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains the
Participant’s responsibility and that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSU award, including the grant,
vesting or settlement of the RSUs, the subsequent sale of Shares delivered
pursuant thereto and the receipt of cash or any dividends or dividend
equivalents; and (2) do not commit to structure the terms of the award or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to tax in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction
(b)In the event that the Company, the Employer, or any other subsidiary,
affiliate or division is required to withhold any Tax-Related Items as a result
of the award or vesting of the RSUs, or the receipt of cash or any dividends or
dividend equivalents, the Participant shall pay or make adequate arrangements
satisfactory to the Company, subsidiary, affiliate or division to satisfy all
Tax-Related Items. The obligations of the Company under this Agreement,
including the delivery of shares upon vesting, shall be conditioned on
compliance by the Participant with this Section 7. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
RSUs. Alternatively, the Company and/or the Employer, or their respective
agents, retain the discretion, and the Participant authorizes the Company and/or
the Employer, or their respective agents, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer; or (ii)





--------------------------------------------------------------------------------





withholding from proceeds of the sale of Shares acquired upon vesting of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant’s behalf pursuant to this authorization without
further consent).
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, to
the extent permitted by the Plan, in which case the Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
(d)Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s Tax-Related Items
obligations.
(e)The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 7, consistent with the affirmative defense to liability under
Section 10(b) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”) under Rule 10b5-1(c) promulgated under such Act.
8.Nature of Grant. In accepting the grant, the Participant acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
(b)the grant of the RSU is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;
(d)the Participant’s participation in the Plan will not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment relationship at any time with
or without cause;
(e)the Participant is voluntarily participating in the Plan;
(f)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(g)the RSUs and the Participant’s participation in the Plan will not be
interpreted to form an employment or service agreement or relationship with the
Company or any subsidiary or affiliate;
(h)the future value of the Shares subject to the RSUs is unknown, indeterminable
and cannot be predicted with certainty;
(i)unless otherwise agree with the Company, the RSUs and the Shares subject to
the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, any service the Participant may provide as a
director of any subsidiary or affiliate;
(j)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to,





--------------------------------------------------------------------------------





calculating any severance, resignation, termination, redundancy, end of service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
pension, retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;
(k)no claim or entitlement to compensation or damages shall arise from any
forfeiture of the RSUs resulting from termination of the Participant’s
employment or service relationship (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any); and
(l)for purposes of the RSUs, the Participant’s employment or service
relationship will be considered terminated as of the date he or she is no longer
actively providing services to the Company, the Employer or any other subsidiary
or affiliate (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of his or
her employment or service agreement, if any) and, except in the case of
termination due to death or disability as provided for in Section 2(c), the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
effective as of such date and will not be extended by any notice period (e.g.,
the period of the Participant’s employment service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of his or her employment or service
agreement, if any); the Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of his or her RSUs (including whether the Participant may still be
considered to be providing services while on a leave of absence).
9.    Data Privacy Information and Consent.
(a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Participant, including, but not
limited to, his or her name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all awards granted under the Plan or any other entitlement to shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for purposes of administering his or her
participation in the Plan. The legal basis, where required, for the processing
of Data is the Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
Charles Schwab & Co., Inc. and certain of its affiliates (“Charles Schwab”),
which is assisting the Company with the implementation, administration and
management of the Plan. The Company may select a different service provider or
additional service providers and share Data with such other provider serving in
a similar manner. The Participant may be asked to agree on separate terms and
data processing practices with Charles Schwab, with such agreement being a
condition to the ability to participate in the Plan.
(c)International Data Transfers. The Company, Charles Schwab and, as the case
may be, other service providers of the Company are or might be based in the
United States, which means that the Participant’s Data will have to be
transferred to or otherwise processed in the United States. The Participant
understands and acknowledges that the United States might apply laws not
providing a level of protection of his or her Data equivalent to the level of
protection in his or her country or jurisdiction. In the absence of appropriate
safeguards, the processing of the Participant’s Data in the United States might
not be subject to substantive data processing principles or supervision by data
protection authorities. In addition, the Participant might not have enforceable
rights regarding the processing of his or her Data. By signing or electronically
agreeing to this Agreement, the Participant explicitly declares his or her
consent to the Company receiving and transferring his or her Data onward to
Charles Schwab and, as the case may be, other





--------------------------------------------------------------------------------





service providers without implementing appropriate safeguards. Where required,
such processing of the Participant’s Data will be exclusively based on his or
her consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws. This period
may extend beyond the Participant’s period of employment with the Employer. When
the Company or the Employer no longer need Data for any of the above purposes,
they will cease processing it in this context and remove it from all of their
systems used for such purposes to the fullest extent practicable.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and you are providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the consent, his or her salary from or employment with the
Employer will not be affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant awards under the Plan or
administer or maintain such awards.
(f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based, such rights may include the right to (i) request access to or copies of
Data processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict
the processing of Data, (v) restrict the portability of Data, (vi) lodge
complaints with competent authorities in his or her jurisdiction, and/or (vii)
receive a list with the names and addresses of any potential recipients of Data.
To receive clarification regarding these rights or to exercise these rights, the
Participant can contact his or her local human resources representative.
(g)Other Legal Basis and Additional Consent. The Participant understands that
the Company may rely on a different legal basis for the collection, processing
or transfer of Data in the future and/or request the Participant to provide
another data privacy consent. If applicable, upon request of the Participant or
the Employer, he or she will provide a separate executed data privacy agreement
(or any other agreements or consents) that the Company and/or the Employer may
deem necessary to obtain from the Participant for the purpose of administering
his or her participation in the Plan in compliance with the data privacy laws in
his or her country, either now or in the future. The Participant understands and
agrees that he or she will not be able to participate in the Plan, if he or she
fails to provide any such agreement requested by the Company and/or the
Employer.


10.    Miscellaneous.
(a)No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder). The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.
(b)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the Shares subject to the RSUs. The Participant understands and agrees that he
or she should consult with his or her own personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan.
(c)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.





--------------------------------------------------------------------------------





(d)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(e)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.
(f)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 10(f).
(g)Language. The Participant acknowledges that he or she is sufficiently
proficient in English, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Agreement, including the Appendix. Furthermore, if the
Participant has received this Agreement, or any other document related to the
RSUs and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control
(h)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(i)Entire Agreement; Conflicts and Interpretation. This Agreement, including any
special terms and conditions set forth in the Appendix hereto for Participant’s
country, and the Plan, including any applicable Sub-Plan, constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement. In the event
of any conflict between this Agreement and the Plan, the Plan shall control. In
the event of any ambiguity in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Board of Directors (or a committee
thereof) has the power, among other things, to (i) interpret the Plan, (ii)
prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.
(j)Appendix. The RSUs shall be subject to any special provisions set forth in
the Appendix for the Participant’s country. If the Participant relocates to one
of the countries included in the Appendix during the vesting period for the
RSUs, the special provisions for such country shall apply to the Participant, to
the extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.
(k)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the RSUs and the Shares acquired upon vesting of the RSUs,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
(l)Amendment. The Company may modify, amend or waive the terms of this Agreement
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Participant without his or her consent, except as
required by applicable law, Nasdaq or stock exchange rules, tax rules or
accounting rules. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors (or a committee thereof) of the Company. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this





--------------------------------------------------------------------------------





Agreement, or of any subsequent breach by such party or any other participant of
a provision of this Agreement.
(m)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the U.S. State of Delaware, without regard
to any applicable conflicts of laws. For purposes of litigating any dispute that
arises under the grant or the Agreement, the parties hereby submit to and
consent to the jurisdiction of the U.S. State of Delaware, agree that such
litigation shall be conducted in the courts of Delaware, or the federal courts
for the United States for the Third District, where this Agreement is made
and/or to be performed.
(n)Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
(o)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs awarded under and participation in the
Plan or future restricted stock units or other Awards that may be awarded under
the Plan by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
(p)Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on his or her or his or her broker’s country of residence or where the
Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell or attempt to sell Shares or rights to Shares (e.g., RSUs),
either directly or indirectly, or rights linked to the value of Shares under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by or determined under the laws
in the applicable jurisdiction or the laws in his or her country). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before he or she possessed inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party and (ii) “tipping” third parties or causing them
to otherwise to buy or sell securities. Keep in mind third parties include
fellow employees. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is his or her responsibility to comply with any applicable restrictions,
including those imposed under any applicable Company insider trading policy, and
the Participant should consult with his or her own personal legal and financial
advisors on this matter before taking any action related to the Plan.
(q)Foreign Asset/Account Reporting, Exchange Control and Tax Requirements. The
Participant acknowledges that there may be certain foreign asset and/or account
reporting requirements and exchange controls which may affect his or her ability
to acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
his or her country. The Participant understands that he or she may be required
to report such accounts, assets or transactions to the tax or other authorities
in his or her country. The Participant also may be required to repatriate sale
proceeds or other funds received as a result of his or her participation in the
Plan to his or her country through a designated bank or broker and/or within a
certain time after receipt. In addition, the Participant may be subject to tax
payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of Shares. The Participant acknowledge that
it is his or her responsibility to comply with all such requirements, and that
he or she should consult his or her personal legal and tax advisors, as
applicable, to ensure his or her compliance.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written. Electronic acceptance of this
Agreement pursuant to the





--------------------------------------------------------------------------------





Company’s instructions to Participant (including through an online acceptance
process managed by the Company’s agent) is acceptable.
By signing or electronically agreeing to this Agreement, the Participant
explicitly declares his or her consent to the data processing operations
described in Section 9 of this Agreement. This includes, without limitation, the
transfer of his or her Data to, and the processing of such data by, the Company,
Charles Schwab or, as the case may be, the Company's other third-party service
providers in the United States. The Participant may withdraw his or her consent
at any time, with future effect and for any or no reason as described in Section
9(e) above.
AKAMAI TECHNOLOGIES, INC.
By:
Name: Frank T. Leighton
Title: CEO




_____________________________
<first_name> <last_name>
Address: <address_1>
<address_2>
<city>, <state> <zip>
<country>
    




APPENDIX
AKAMAI TECHNOLOGIES, INC.
Restricted Stock Unit Agreement
Granted Under the 2013 Stock Incentive Plan for Non-U.S. Employees
COUNTRY-SPECIFIC TERMS AND CONDITIONS





